91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Rashad Akeem RASHEED, Petitioner, Appellant,v.Ronald DUVAL, Respondent, Appellee.
No. 95-2183.
United States Court of Appeals, First Circuit.
July 29, 1996.

Rashad Akeem Rasheed on brief pro se.
Scott Harshbarger, Attorney General, and Ellyn H. Lazar, Assistant Attorney General, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record in this case.  Essentially for the reasons given by the district court in its memorandum and order, dated August 28, 1995, we affirm the dismissal of the petition.  Petitioner has failed to show any external cause which prevented him from raising his present claim when he filed his earlier federal habeas petition in 1993.  Nor has he shown that failure to address the merits of his claim will result in a fundamental miscarriage of justice.1


2
Affirmed.



1
 While this case was pending on appeal, the President signed into law the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. 104-132, 110 Stat. 1214 (April 24, 1996).  We need not decide in this case whether any of the amendments in the Act apply since it would not alter our disposition